Case 3:18-cr-00465-MMC Document 69-19 Filed 09/25/19 Page 1 of 4




                   EXHIBIT R
 9/24/2019            Case 3:18-cr-00465-MMC Document
                                                Hong Kong69-19
                                                         | LocationsFiled
                                                                    | Jones 09/25/19
                                                                            Day      Page 2 of 4


HONG KONG
(P) 852.2526.6895
(F) 852.2868.5871


China's top companies call on Jones Day's Hong Kong-based lawyers to help raise capital, plan their expansion, and
launch new technologies. Jones Day was the rst U.S. law rm licensed to practice Hong Kong law (1996), and our
Hong Kong O ce has enabled clients to complete landmark transactions in these and other signi cant business
matters for more than 30 years.

> Clients are served by our Hong Kong-based lawyers' experience in capital markets, dispute resolution, intellectual property and life
   sciences, leveraged nance, M&A, projects, private equity, and real estate.

> Our clients bene t from one of the most dynamic cross-border practices in the region, as recognized by Chambers Asia, Legal 500
   Asia Paci c, Asia Business Law Journal, and China Business Law Journal, among others

> Our Hong Kong-based lawyers have trained in Australia, mainland China, England and Wales, Singapore, and the United States,
   among other major jurisdictions

> We understand and engage our clients in different languages, including English, French, German, Mandarin, Spanish, Japanese, and
   Korean, as well as Cantonese, Shanghainese, and Taiwanese

> We are active in the community, working with the Justice Centre Hong Kong, the Hong Kong Student Aid Society, Variety—the
   Children's Charity, and many other organizations




ADDRESS

31st Floor, Edinburgh Tower; The Landmark
15 Queen's Road Central
Hong Kong
(P) + 852.2526.6895
(F) + 852.2868.5871


CONTACTS

JOELLE LAU
Partner-in-Charge Hong Kong
Hong Kong | + 852.3189.7384
joellelau@jonesday.com

GORDON FONG
+852.3189.722
gfong@jonesday.com


LOCAL TIME

7:51 AM CHINA STANDARD TIME




 https://www.jonesday.com/en/locations/asia-pacific/hong-kong?tab=overview-8f83bc25-0850-4ade-90ec-800135843289                    1/1
Jones Day's Shanghai Office | Jones Day                                     Page 1 of 1
           Case 3:18-cr-00465-MMC Document 69-19 Filed 09/25/19 Page 3 of 4



 SHANGHAI
 (P) 86.21.2201.8000
 (F) 86.21.5298.6569


 Multinational clients in China are served by our Shanghai Office for counsel on foreign direct investment, M&A,
 disputes, investigations, compliance, IP, antitrust, real estate, and regulatory matters. We also counsel Chinese
 companies on international investment and contentious matters.

 > Our clients benefit from our collaboration with colleagues in Beijing, Hong Kong, Taipei, and around the globe.

 > Our Shanghai-based M&A lawyers handle a full range of cross-border transactions involving China for multinational clients, and
    we also advise Chinese companies on their international investments.

 > Our lawyers focus on international arbitration and civil litigation in China, the United States, and Europe. Jones Day assists clients
    with internal investigations throughout Asia and those involving the U.S. government. We defend Chinese clients in U.S. white-
    collar criminal cases and overseas disputes.

 > Our intellectual property lawyers, with extensive biotechnology experience, handle Chinese IP litigation, cross-border IP litigation,
    patent prosecution, and invalidity actions. We also work with the Chinese IP agency in Beijing, which handles copyright,
    trademark, and other non-patent IP matters.

 > Jones Day's full commitment to serving our clients is equaled by our commitment to legal development in China. We regularly
    provide training to Chinese clients and legal professionals. Jones Day has awarded international legal fellowships to 121 law
    students in Shanghai since 2001.




 ADDRESS

 4th Floor 27 Zhongshan Dong Yi
 Road
 Shanghai 200002
 (P) +
 86.21.2201.8000
 (F)
 +
 86.21.5298.6569


 CONTACTS

 ANGEL HUANG
 Partner-in-Charge Shanghai
 Shanghai | + 86.21.2201.8000
 ahuang@jonesday.com

 CISSY JIANG
 Office Administrator
 +86.21.2201.8008
 cjiang@jonesday.com


 LOCAL TIME

 5:32 AM CHINA STANDARD TIME




https://www.jonesday.com/en/locations/asia-pacific/shanghai?tab=overview-d8a6753f-ad7... 9/25/2019
Jones Day's Beijing Office | Jones Day                                      Page 1 of 1
           Case 3:18-cr-00465-MMC Document 69-19 Filed 09/25/19 Page 4 of 4



 BEIJING
 (P) 86.10.5866.1111
 (F) 86.10.5866.1122


 Our Beijing lawyers collaborate with both Chinese and international clients on large and complex transactions and
 other legal services worldwide. Most of our internationally trained lawyers are Chinese-educated and fully fluent in
 Chinese and English, with experience working across different cultures.

 > Clients served by our Beijing-based lawyers benefit from our extensive experience handling cross-border M&A, private equity
    investment, international dispute resolution, and regulatory and governmental investigations—including antitrust, FCPA and
    antibribery investigations, infrastructure, international project financing, intellectual property, and tax—as well as banking and
    finance transactions.

 > Our Beijing lawyers offer clients in-depth knowledge of cross-border investments and financings involving emerging and frontier
    markets. They collaborate on global transactions, disputes, and investigations with counsel in the United States, Europe, and other
    countries.

 > Jones Day Intellectual Property Agency (Beijing) Co., Ltd. is licensed in China to handle a wide range of copyright, trademark, and
    other non-patent intellectual property matters.

 > Jones Day partnered with Peking University Law School after establishing the "Peking University—Jones Day Chair Professorship
    for Globalization and Rule of Law" to promote legal education and development in China. For more than 10 years, the office has
    operated the International Legal Fellowship, which has helped nearly 100 law students pursue future legal careers.




 ADDRESS

 32nd Floor, China World Office 1
 No.1 Jianguomenwai Avenue
 Beijing
 100004
 (P)
 + 86.10.5866.1111
 (F)
 +
 86.10.5866.1122


 CONTACTS

 JESSIE CHENGHUI TANG
 Partner-in-Charge Beijing
 Beijing | + 86.10.5866.1111
 jtang@jonesday.com

 FRAN JIANG
 Office Administrator
 +86.10.5866.1120
 fjiang@jonesday.com


 LOCAL TIME

 5:34 AM TAIPEI STANDARD TIME




https://www.jonesday.com/en/locations/asia-pacific/beijing?tab=overview-c16c9a6e-a43a-... 9/25/2019
